Bell, Justice.
The appellant, Archie Neal Bowman, was convicted and sentenced to life imprisonment for malice murder. He appeals, and we affirm. 1
*288Decided June 22, 1989.
Ralph W. Kearns, Jr., for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, Michael J. Bowers, Attorney General, Andrew S. Ree, for appellee.
*2881. Taken most favorably to the state, the evidence presented at trial showed that on the evening of August 19, 1987, Bowman and two companions drove to an apartment complex to attempt to purchase drugs. Once there they picked up the victim, apparently to go elsewhere to get drugs, and one of Bowman’s companions then beat the victim on the head with the butt of a pistol. Bowman and his companions thereafter searched the victim’s pockets, drove their vehicle to various locations (during at least part of this period the victim was still breathing and was making noises), and eventually dumped the victim near some railroad tracks. The victim was found dead from his head wounds the next morning.
We hold that there was sufficient evidence to meet the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. After he was taken into custody, the appellant signed a police-department form in which he consented to permit the police to take specimens of hair from his head. On appeal he contends that the trial court erred in admitting the form into evidence over his objection that the police did not contact his counsel before they sought his consent.
However, the objection to introducing the form was not meritorious.
It is clear . . . that Miranda protects only testimonial evidence [cit.], and not non-compulsive physical evidence [cit.]. Since [the appellant] could not have refused to provide the hair samples, the absence of his attorney could not have been prejudicial. [Cits.]
Tiller v. State, 238 Ga. 67, 68 (230 SE2d 874) (1976).
3. The trial court did not err by refusing the appellant’s requests to instruct the jury on self-defense, concealing the death of another person, and involuntary manslaughter.

Judgment affirmed.


All the Justices concur.


 The crime occurred on August 19, 1987. On December 17, 1987, Bowman was indicted for malice murder, felony murder, and aggravated assault. On January 29, 1988, a jury returned a verdict of guilty of malice murder and not guilty of the remaining counts. Bowman moved for a new trial on February 19, 1988. On April 25, 1988, the court reporter certified the transcripts of proceedings to that date, and on July 26, 1988, Brown amended his motion for new trial. The motion was heard on July 28, 1988, and the trial court denied the motion on August 12, 1988. On August 16, 1988, Bowman filed a notice of appeal, which he amended *288on September 1, 1988. The court reporter certified the transcript of the July 28 hearing on October 4, 1988. The clerk of the trial court certified the record on October 10, 1988. The appeal was docketed in the Court of Appeals on October 13, 1988, was ordered transferred to this court on October 21, 1988, and was docketed here on October 26, 1988. On December 9, 1988, the appeal was submitted for decision on briefs.